Citation Nr: 1120558	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for low back disability (claimed as secondary to service-connected left foot fracture).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from February 1959 to January 1961, and from February 1962 to December 1965.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A chronic low back disability is not attributable to service or any incident of service, and arthritis was not shown within the initial post separation year.

2.  A low back disability is not attributable to service- connected left foot disability; and the appellant's current low back disability is not aggravated by service-connected left foot disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A low back disability is not proximately due to service- connected left foot disability; and the appellant's current low back disability has not been aggravated by service-connected left foot disability.  38 C.F.R. § 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) (2) VA will seek to provide; and (3) the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim. Dingess/Hartman, supra.

VA sent a letter to the appellant in December 2005.  This letter notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought on a direct basis including the types of evidence that would assist in this matter.  Notice of the requirements for establishing service connection on a secondary basis was not provided at this time, nor was notice of the disability rating and effective date elements.  In August 2007, VA notified the appellant of the requirements to establish service connection of a secondary basis.  In January 2009, supplemented the initial notice with complete VCAA notice to include notice of the requirements for establishing the claim on a secondary basis, and notice of how VA assigns disability evaluations and effective dates.

Notice of the requirements for establishing the claim on a secondary basis, and notice of the disability rating and effective date elements of the claim were provided to the appellant after the initial adverse adjudication.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without prejudice to the appellant.  This is because, notwithstanding the error, his claim was readjudicated in July 2009.  VA issued a Statement of the Case dated the same notifying him of the actions taken and evidence obtained or received.  As such, the appellant was afforded due process of law.  The appellant has not been deprived of information needed to substantiate his claim and the very purpose of the VCAA notice has not been frustrated by the timing error here.  Also, the Board notes that the appellant has been represented throughout his appeal by an accredited veterans service organization, and neither the appellant nor his representative has averred harmful error.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Therefore, any notice defects have been cured.

Also, VA has satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and private treatment records have been associated with the claims folder.  SSA records have been obtained and associated with the claims folder.  VA afforded the appellant an opportunity to appear for a hearing.  Additionally, VA afforded the appellant a VA examination and obtained a medical opinion on his behalf.  The adequacy of this examination has been challenged by the appellant or his representative.

The Board, after review of the most recent VA examination report dated March 2009, finds that it is adequate.  The recent VA examination is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by a medical rationale.  The Board notes that the examiner further addressed the medical evidence favorable to the appellant.  As such, the Board finds that the VA examination is adequate.

There is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


I.  Laws and Regulations

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  Thus, in this case, in order to warrant service connection for low back disability on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006.  The amendment is to be applied prospectively as it is more restrictive; it is not for application in the present claim.

The appellant seeks service connection for low back disability.  He argues that service connection is warranted on a secondary basis.  The record shows that service connection has been established for residuals of left foot fracture.

II.  Factual Background

Service treatment records reflect no injury or trauma to the low back.  Left foot fracture is shown in April 1960.  Service separation examination dated December 1960 shows normal clinical evaluation of the lower extremities and spine.  The appellant denied foot trouble on the history portion of that examination.  Enlistment examination dated February 1962 reflects normal clinical evaluation of the spine and lower extremities.  Feet were described as having pes planus, symptomatic.  A July 1962 treatment note reflects complaint of low back pain after getting up from bending after working on the car and bending over the fender.  There was tenderness of over the back muscles.  The impression was low back strain.  Separation examination dated December 1965 reflects normal clinical evaluation of the lower extremities and spine/other musculoskeletal system.

Report of VA examination dated July 1990 reflects complaints of very sharp pain in the feet after being on the feet for any length of time (2-3 hours).  Left foot x-ray was negative.  The assessment was chronic pain both feet, past trauma.

Report of VA examination dated September 1998 reflects foot complaints.  He reported left foot fracture related to a truck driving over his foot in service.  He also reported a right foot fracture from a piece of sheet rock that fell on his foot.  The appellant indicated that he used a cane for ambulation because he will occasionally hear and feel a popping sound and sensation and his foot will give way.  It was noted that, on walking, the appellant favored the right foot over the left and that he walked with a slight limp.  The assessment was degenerative joint disease, calcaneal cuboid joint and subtalar joint, secondary to old injury to the left foot.

SSA disability examination dated January 1999 reflects history of left foot fracture, "healed" on May 31, 1960.  The appellant complained of some trouble with the left foot, and walking with a cane just in case it "clicks."  The examiner stated that he cannot determine what the appellant means by this.  Objectively, the appellant walked well without a cane.  The left ankle had no swelling and good ligamentous stability.  The only abnormality seen was mild tenderness over the lateral tarsal bones.

VA podiatry note dated September 2002 reflects history of foot injury while on active duty.  X-ray showed some degenerative joint disease of the left foot with possible slight evulsion fracture to the base of the 5th metatarsal.  No gross fracture or separation was found.  It was noted that the appellant was very active with walking and dancing, and that he mostly wore western boots, which he described as comfortable.  The appellant stated that most of his discomfort was from walking barefooted or in socks on hard floors.

A December 2002 VA podiatry note reflects that left foot was better.  It was noted that the appellant continued to do lots of ballroom dancing.

A January 2003 VA nursing note reflects that the appellant complained of left mid-back pain extending down under the left ribs to the sternum.  He reported that the pain started while pulling on his boots one month earlier.  He stated that he was advised that he had a pulled muscle.  He had treated with Tylenol, muscle relaxant, and Advil without relief.  The appellant reported that pain was not improving, and was most noticeable with deep breath or palpation.

A February 2003 VA nursing note reflects that pain was not improving.

VA treatment note dated October 2003 reflects that the appellant continues to have pain and swelling in the left ankle, treats with Ace wrap.

Report of VA examination dated November 2003 reflects complaints of increasing left foot pain in past several years.  Objectively, there was a halting gait that was disconnected immediately upon arising from a sitting to weight bearing position with a transition to a smooth and coordinated flow after 5-6 steps.  The impression was subjective report of constant left foot pain, swelling, and stiffness with limitation of activities.

January 2004 MRI showed peroneal tendon tear of the left foot and ankle.  A January 2004 VA orthopedic note reflects history of left ankle injury in service with casting, and onset of some foot and ankle pain since with increasing symptoms in last 4 months.  May 2004 MRI shows the presence of fluid in the tendon and tendon sheath in the same area with a tear in the peroneal tendon.  The diagnosis was tear in and inflammation of the peroneal tendon of the left foot.  A September 2004 VA orthopedic note reflects that it is unlikely, but possible, that the ruptured tendon of the left ankle is related to his left foot fracture in service.

A June 2005 VA orthopedic note shows history of in service left foot injury, recovered, and no problems until 2003 when he developed swelling and pain that has continued.

A November 2005 VA orthopedic note reflects complaints of back pain for past 6 months, along with pain in the hips and over both greater trochanters.  He also reported left foot and ankle pain.  X-ray shows narrowing at L5-S1.

A November 2005 VA MRI shows degenerative joint disease at L5-S1 with herniated disc material inferior to the L5-S1 space along with lateral recess stenosis, right greater than left.  It was noted that part of his pain was trochanter bursitis.

A VA progress note addendum dated January 2006 from a nurse practitioner reflects an impression for degenerative joint disease of the left foot with an extreme chronic pain syndrome grossly limited range of motion; degenerative disc disease of the lumbar spine without radiculopathy.  The examiner opined that, based on the appellant's documented abnormal posture, this would certainly and significantly contribute to chronic low back mechanical strain "by virtue of just the way that he walks and the way that he would position his foot and the malalignment of his spine."  The examiner reported that he believes that "there is a correlation to his degenerative problems of his lumbar spine related to his foot injury."  The examiner noted that the appellant's recent falls because of the problems with his left foot have significantly increased the possibility degenerative disc disease problems.  The examiner stated that he did not believe that the appellant would have developed his degenerative problem of the lumbar spine if he had not had the foot injury and chronic pain from that injury.

Report of VA examination dated April 2006, prepared by a nurse practitioner, reflects that the appellant's left foot fracture residuals do not appear to have directly or indirectly caused the appellant to develop degenerative disc disease of the lumbar spine, which was first noted at age 65.  It was noted that the appellant's foot disability was more aggravated by recent peroneal tendon injury, and not from service-connected residual degenerative joint disease of the foot.  It was further noted that "There is no evidence that his left foot fracture residuals had permanently worsened his lumbar spine condition in view of the patient's medical record and personal presentation."

VA neurosurgery notes reflect that, in June 2006, there was a history of onset of back and hip pain in November 2005.  In April 2006, a herniated disc at L5-S1 was found and excision was recommended.  In August 2006, the appellant reported that he believed his 3 month history of low back pain was due to twisting of his left foot while he walks secondary to pain from arthritis of his left foot.  He stated that he had fallen a few times.  A September 2006 note reflects that "Previous foot accident has affected gait and may have contributed to the degenerative disc disease.  A March 2007 entry reflects chronic low back pain of some time, going down hips and anterior thighs.  It was noted that the appellant had been previously scheduled for a discectomy at L5-S1 (last summer), but repeat MRI showed cauda equina and the surgery was cancelled.  MRI revealed a mass in the cauda equine and the appellant underwent a removal of a neurofibroma tumor.  He experienced symptom improvement for a limited time, and 8 months later had a discectomy.  This surgery offered only limited symptom improvement.  The appellant reported continued low back pan.  In July 2007, the appellant reported pain in mid-back radiating down legs.  An August 2007 letter from Dr. Kindt, Chief, Neurosurgery Denver VAMC, reflects that:

It is possible that the fracture in the left foot early in your military service has led to arthritis in your foot.  The gait change that resulted from your foot injury could be related to the back strain and pain as well.  This left foot condition is as likely as not to cause the lower back condition.

A December 2007 VA neurosurgery note reflects continued back pain that is likely caused by a combination of his facet hypertrophy and his ambulation due to his arthritic foot.

Private treatment records dated 2008 reflect that the appellant had consulted with a neurosurgeon for options for relief of ongoing back pain.  These records do not include any opinion on the cause of his current back disorder.  A letter dated August 2008 from Dr. J.S. does not include any opinion of the left foot and the appellant's current back disorder.

Report of VA examination dated March 2009 reflects that the appellant denied any history of injury or trauma to his back during or after service.  He further denied having any back problems in service.  The appellant reported that he started favoring his back a couple of years ago, and that there was no precipitating event.  He attributed his current back disorder to his service-connected left foot fracture residuals.  He reported an altered gait due to the left foot, which he believed caused his current back disorder.  The appellant noted that he had a fall a couple of years ago "because I was not using a cane back then and tore the peroneal tendon in my foot."  He also noted that he had fallen and cracked ribs about a year ago.  The examiner chronicled the pertinent documented medical history from the claims folder in the report of examination.  At this time, the appellant complained of chronic non-radiating low back pain.  He did not treat with prescriptive pain medications, due to history of developing an addiction.  He treated with alternating hot and cold pack, rest in a chair with lumbar support, and pillows with his feet elevated.  Physical examination was conducted and the findings are recorded in detail in the report of examination.  The assessment was degenerative disc disease status post excision of cauda equine neurofibroma; and status post lumbar diskectomy at L5-S1.  The examiner provided the following medical opinion.

After carefully reviewing the c-file (above noted), review of the medical literature and professional training and experience, it is less likely than not (less than 50/50 probability) that the veteran's lumbar spine condition began while he was in active military service (2/59 to 1/69 and 2/62 to 12/65).  It is also less likely than not that his lumbar spine condition is caused by or due to his service connected left foot injury.  His service connected left foot injury also has not caused permanent aggravation of his lumbar spine or caused the condition to advance beyond normal process.

There is not doubt that this unfortunate veteran has significant disability as a result of his back and left ankle.  However, veteran did not have problems with his back until the early 2000's or approximately 40 years subsequent to military service.  Veteran also did not have significant problems with his left foot until a peroneal nerve/tendon injury around 2003/2004.  Veteran did not have problems with either his foot or back at his separation exam as noted by input of both the veteran and the examiner as documented on his military service separation exam.  In other words, his gait was normal.  We know he fractured his right foot in 1961 when a piece of sheetrock fell on it and he was hospitalized and wore a cast for a period of time.  At this initial VA compensation/pension rating exam in 1998, it was documented that "On walking, he definitely favors the right foot over the left, so he walks with kind a slight limp, although he says he can hide it."  There is no further documentation in any of his records relative this past right foot injury though veteran blames all problems on his service connected left foot fracture.

He had a podiatry evaluation in 2000 which noted he was still physically active "remains very active w(ith) walking, dancing?" and later in the year, the podiatrist documented that his left foot again was not very problematic and that he "Continues to do a lot of ball room dancing."  There was no documentation by the podiatrist of an altered or antalgic gait caused by the left foot.  The first documentation of altered gait was in 2003.  "Shoe wearing is normal without evidence of uneven wearing.  Posture with rising on toes and heels; slight imbalance with progressive movement with repetition.  Able to stand with weight equally distributed on both foot."  In other words, there was no evidence of chronic altered gait based on his normal shoe wear and ability to stand with weight equally distributed on both feet.

Veteran had his first orthopedic evaluation for left ankle and foot pain in January 2004.  It was noted that "4 MOS AGO HE DEVELOPED MORE PAIN AND SWEELING IN THE L FOOT ANKLE."  The pain and swelling in his left foot and ankle continued and MRI revealed "FLUID IN THE TENDON AND TENDON SHEATH IN TH[E] SAME AREA, WITH A TEAR IN THE PERONEAL TENDON.  DX TEAR AND INFLAMMATION PERONEAL TENDON L FOOT."  The orthopedist opined in his 9/14/04 note that "RUPTURE OF THE PERONEAL TENDON LEFT ANKLE.  HE FEELS THIS IS RELATED TO HIS MILITARY ACCIDENT WHEN A TRUCK RAN OVER HIS L FOOT.  THIS SEEMS UNLIKELY BUT POSSIBLE."

However, at today's exam, veteran divulged that he actually tore the tendon when he fell as noted above "(he fell a) couple of years ago because I was not using a cane back then and tore the peroneal tendon in my foot."  He did not fall because of his old injury in his left foot.  The 6/05 ortho notes his foot was not problematic until 2003.  "HE HAD A SERVICE CONNECTED INJ IN 1960 AND THE L ANKLE WAS CASTED AT THE TIME BUT WE DON'T KNOW THE EXTENT OF THE INJURY.  HE RECOVERED AND WAS OK UNTIL 2003 WHEN HE DEVELOPED SWELLING AND PAIN.  THIS HAS CONTINUED."  (I was not able to find service treatment records relative to his service connected left foot injury but I do not believe that the injury included his ankle.)  Again, he had been very active (as noted by the podiatry notes) until the onset of his back pain and fall around 2003 when he tore his peroneal tendon.

MRI of his spine in 11/05 revealed DDD of his lumbosacral spine with herniated disc material inferior to L5-S1 space and he underwent the spinal surgeries as documented above.  His neurosurgeon opined that "It is possible that the fracture in your left foot early in your military service has led to arthritis in your foot.  The gait change that resulted from your foot injury could be related to the back strain and pain as well.  This left foot condition is as likely as not to cause the lower back condition."

However, it is difficult at best for a treating physician to be able to objectively look at all the data and give an opinion as to causation due to the fact that they are in the role of patient advocate.  It is obvious that Dr. Kindt wants the best outcome for this unfortunate veteran.  However, it is also obvious that he did not review all the records.  He did not take into account his history of right foot fracture which was still causing him to limp and favor his right foot as noted in the 1998 rating exam.  He did not take into account his active lifestyle or occupational wear/tear and strain.  We know he did not take into account his recent injury to the peroneal nerve which has caused his antalgic gait since 2003.  Therefore, with all due respect, I disagree with Dr. Kindt.

III.  Analysis

Having carefully reviewed the evidence of record, the Board finds that service connection for low back disability is not warranted on a direct basis or on a secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

The Board notes that the appellant's statements are competent and credible except as otherwise discussed below.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995)(In some circumstance, lay evidence constitutes competent evidence to establish a medical fact, such as hearing loss or pain).  Furthermore, the Board finds that the appellant's report of onset of low back symptomatology post service is highly probative.  However, with respect to the claim for secondary service connection, the appellant's avers that his low back disorder is due to service-connected left foot disability-an altered gait.  On this matter, the Board finds that the question of whether the appellant has low back disability proximately due to or the result of left foot disability-or aggravation of low back disability by service-connected left foot disability-is a complex medical matter that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, while the appellant is competent to observe an altered gait and its effect on his body, his opinion that his specific disabilities were caused by the altered gait is outweighed by the more thoroughly explained and detailed opinion of the March 2009 VA physician on this etiological question, as discussed below.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone supra. at 405 (lay person competent to testify to pain and visible flatness of his feet).

Service Connection on a Direct Basis to Include Presumptive Service Connection

Regarding service connection on a direct basis, the Board finds that the preponderance of the evidence is against service connection for low back disability as low back disability is not shown in service, to include arthritis within the initial post separation year, there is no continuity of low back symptomatology, and the currently shown low back disability has not been related to service by competent evidence.

The Board acknowledges that service treatment records show back complaints diagnosed as strain.  However, these records show no subsequent complaints or findings for abnormal back pathology.  In fact, service separation examinations for both periods of service reflect normal clinical findings for the spine.  The condition appears to have been acute, and resolved without sequelae.  Also, arthritis or degenerative process of the spine-or low back-is not shown in service or during the initial post separation year.

Additionally, there is no evidence of continuity of symptomatology following service separation.  The appellant does not report nor does the record show low back symptomatology continuing from the time of this low back strain in service.  To the extent that the appellant suggests or implies that he experienced continuity of symptomatology, his statements are outweighed by the normal report of service separation examination as to the spine, and other musculoskeletal system, and the absence of any documented complaints, treatment, or diagnoses of back disability for many years after service coupled with his assertion that his back condition is related to his service-connected left foot disability.  Therefore, service connection based on continuity of symptomatology is not warranted.

Lastly, neither the lay nor the medical evidence relates any currently shown low back disorder to service, to include any incident of service.  The lay evidence consists of the appellant's statements.  The appellant denied any in-service back problems on VA examination in March 2009.  The medical evidence, specifically, report of VA examination dated March 2009, reflects that the current low back disability is "less likely than not" related to service.  This evidence is highly probative and weighs against the claim.  There is no medical evidence relating the appellant's low back disorder directly to service or strain noted in service.

It is noted that the first documented complaints of low back symptoms following service separation were nearly 30 years after service separation in January 2003.  In January 2003, the appellant reported left mid-back pain extending down under the left ribs to the sternum and he was advised that he had a pulled muscle.  Thereafter, the appellant had no further complaints or abnormal findings until November 2005 when he appellant reported back pain for past 6 months.  At this time, x-ray showed narrowing at L5-S1.  The appellant's report of back pain of 6 months duration weighs against a finding of continuity of symptomatology as well as a finding for in-service onset of low back disability.  Likewise, the appellant's statements arguing that his low back condition is related to service connected left foot disability weighs against a finding of continuity of symptomatology as well in-service onset of low back disability.

In view of the above, the Board finds that the preponderance of the evidence is against service connection for low back disability on a direct basis.

Secondary Service Connection

With regard to service connection on a secondary basis, the Board finds that the preponderance of the evidence is against the claim.

The appellant argues that his current low back disability is related to his altered gait from service-connected left foot disability.  He is competent to report altered gait.  See Layno, supra.  As explained above, the appellant is not competent to opine on the etiology of any current disabilities of the low back, such as, degenerative disc disease.  See Jandreau, supra.  However, the Board is fully aware that some medical professionals have prepared supportive opinions.  Such evidence would seem to fall within other Jandreau type guidance, for example, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Therefore, the lay evidence has been considered.  However, his opinion that his specific disabilities were caused by the altered gait is outweighed by the more thoroughly explained and detailed opinion of the March 2009 VA physician.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the March 2009 VA medical opinion reflects that it is less likely than not that the appellant's service-connected left foot disability caused the current low back disability, or that his left foot disability is aggravated by low back disability.  This opinion is highly probative and the Board assigns it significant weight in the matter of secondary service connection.  This is because his opinion was based on a review of the claims file, notation of the appellant's pertinent medical history and current symptoms, and a current examination.  Moreover, the opinion includes a detailed explanation for the conclusions reached and acknowledged the favorable medical opinion-discussing why the examiner disagreed with that favorable opinion.  The Board observes that the March 2009 VA examination preceding the opinion was adequate.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board has considered the favorable medical opinions of record to include the opinion of Dr. K, the appellant's own statements and the opinion of the nurse practitioner that the appellant's low back condition may be related to his left foot condition and an altered gait.  However, the Board finds that the opinion of Dr. K has diminished probative value and is outweighed by the March 2009 VA medical opinion because it is insufficiently definitive, particularly in light of the probative, and more definitively stated, medical opinion to the contrary.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Although Dr. K further stated that he believed that the left foot condition is as likely as not to cause the lower back condition, it is noted that his opinion lacks any rationale and reflects no review of the claims folder (which contains relevant information) or other pertinent medical history, such as, the peroneal tendon tear of the left foot or prior history of right foot injury.  Therefore, this opinion has less weight than the opinion of the March 2009 VA physician.  

The opinion of the nurse practitioner in January 2006 does contain some observations and reasoning.  However, we find that the March 2009 opinion is far more detailed and reasoned than that of the practitioner.  The 2009 opinion clearly tracts the history and provides a detailed analysis.  Ultimately, a detailed, historically accurate opinion is more probative as to etiology.

In view of the above, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


